Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-9, 12-24 are currently pending.
Claims 1 and 14 have been amended.
Claims 2, 10 and 11 have been cancelled.
New claims 18-24 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 and 12-17 have been considered but are moot in light of the newly made rejection in view of Sano (2016/0097761).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajay (2013/0061659 as cited by applicant) in view of Sano (2016/0097761 newly cited by examiner).
Regarding claim 1, Ajay teaches a system (Fig 1) comprising: 
a monitoring unit (12) that is configured to analyze, using a sensor (30), components of a first gas that has a possibility of including first components (see [0062]); and 
a pre-separation unit (10) disposed upstream of the monitoring unit (shown in Fig 1), wherein the pre-separation unit includes: 
a first supply line (24) that is configured to supply the first gas to the monitoring unit (shown in Fig 1); 
a second supply line (22) that is configured to supply a second gas that includes components obtained by removing the first components from the first gas using a first separator (26), to the monitoring unit (shown in Fig 1); and 
an automatic valve station (20) that is configured to periodically switch between the first supply line and the second supply line to alternately supply the first gas and the second gas to the monitoring unit (see [0110])

Ajay does not explicitly teach wherein the automatic valve station includes a first valve that is configured to shut off the first supply line in response to the monitoring unit detecting the first components that include a component which contaminates the sensor, and a second valve that is configured to shut off the second supply line when the monitoring unit has detected the first components. 
Sano however teaches a similar system including shutting of the first supply line (closing shown in fig 2B) in response to the detecting the first components that include a component which contaminates the sensor (by gas sensor 66, see [0029] to prevent contamination of 66).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Ajay to include the closed sensor contamination prevention of Sano to both supply lines in order to prevent contamination or degradation of the sensor as suggested by Sano (see Sano [0029])


Regarding claim 14, Ajay teaches a control method for a system (Fig 1 and [0021]) which includes: 
a monitoring unit (12) that analyzes, using a sensor (30), components of a first gas which may include first components (see [0062]); and 

a first supply line (24) that is configured to supply the first gas to the monitoring unit (shown in Fig 1); 
a second supply line (22) that is configured to supply a second gas that includes components obtained by removing the first components from the first gas using a first separator (26), to the monitoring unit (shown in Fig 1); and 
an automatic valve station (20) that is configured to periodically switch between the first supply line and the second supply line to alternately supply the first gas and the second gas to the monitoring unit (see [0110]) the control method comprising: 
periodically switching by the automatic valve station, between the first supply line and the second supply line to alternately supply the first gas and the second gas (see [0110]); and 
measuring components included in the first gas and the second gas alternately using the monitoring unit (see [0111]).
the method further comprises a control module (32) configured to control the automatic valve station including controlling the first and second valves(see [0101]) and wherein the automatic valve station includes a first valve (320) that is configured to control the first supply line when the monitoring unit has detected the first components that include a component which contaminates the sensor (see [0112]).
Ajay does not explicitly teach wherein the automatic valve station includes a first valve that is configured to shut off the first supply line in response to the monitoring unit detecting the first components that include a component which contaminates the sensor, and a second valve that is configured to shut off the second supply line when the monitoring unit has detected the first components. 

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Ajay to include the closed sensor contamination prevention of Sano to both supply lines in order to prevent contamination or degradation of the sensor as suggested by Sano (see Sano [0029])

Regarding claim 15, Ajay in view of Sano teaches the control method according to claim 14, and Ajay further teaches comprising shutting off the first supply line by the automatic valve station in a short time when the monitoring unit has detected the first components that contaminate the sensor (Fig 5, see [0127]).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajay in view of Sano in view of Schulten (2011/0048107).
Regarding claim 3, Ajay in view of Sano teaches the system according to claim 1, and Ajay further teaches wherein the first separator includes: 
a porous filter (see [0113]) with one surface across which the first gas flows (Fig 5); and 
a first exhaust system that is configured to exhaust via the monitoring unit (output of 30 through exhaust 46 and 16); and 
a second exhaust system that is configured to exhaust the first gas via the first separator (output of 28).
Ajay in view of Sano does not explicitly teach a shell that covers another surface of the filter and collects the second gas that has passed through the filter.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Ajay in view of Sano to include the filter and shell of Schulten in order to better remove and identify potentially hazardous and flammable materials as suggested by Schulten (see [0004-0009])

Regarding claim 4, Ajay in view of Sano in view of Schulten teaches the system according to claim 3, and Schulten further teaches wherein the filter is a cylindrical porous filter (Fig 1) and the first gas flows inside of the cylindrical porous filter (shown by arrows in Fig 1), and the shell is cylindrical and covers an outside of the filter (cylindrical shape shown in Fig 2).

Regarding claim 5, Ajay in view of Sano in view of Schulten teaches the system according to claim 3, and Schulten further teaches wherein the filter includes a filter that does not transmit the first components which include at least one of an organic high molecule and an organosilicon compound (see [0009]).

Regarding claim 6, Ajay in view of Sano in view of Schulten teaches the system according to any one of claim 3 and Schulten further teaches wherein the filter includes either a hybrid silica membrane or a molecular-imprinted polymer membrane (see [0010]).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajay in view of Sano in view of Okamoto (2014/0305190).

Okamoto however teaches a similar system (Fig 1) including a heater (113) that heats the input to the system to 220C or below (see [0020]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Ajay in view of Sano to include the heater in order to ensure the evaporation of particles such as amites as suggested by Okamoto [0020] thereby increasing the accuracy of detection.

Claims 12, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajay in view of Sano in view of Connelly (Monitor Lyophilization with Mass Spectrometer Gas Analysis).
Regarding claim 12, Ajay in view of Sano teaches the system according to any one of claim 1, but does not explicitly teach wherein the sensor is a mass spectrometer unit.
Connelly however teaches a similar system including wherein the sensor is a mass spectromenter (Procedure).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Ajay in view of Sano to include the mass spectrometer in order to increase the accuracy of measurements.

Regarding claims 13 and 17, Ajay in view of Sano teaches the system according to claims 1 and 14, but does not explicitly teach a chamber that is configured to freeze dry a product; a unit that is configured to place the chamber at a negative pressure; a unit that is configured to supply a third gas for pressurization purposes to the chamber; and a line that is configured to supply exhaust gas from the 
Connelly however teaches a similar system and method (Introduction) a chamber that is configured to freeze dry a product (Lyophilization); a unit that is configured to place the chamber at a negative pressure (vacuum system 5); a unit that is configured to supply a third gas for pressurization purposes to the chamber (See Fig 2 Sampling system); and a line that is configured to supply exhaust gas from the chamber to the pre-separation unit as the first gas, wherein the second supply line supplies the second gas that includes components of the third gas (sampled from the freeze drying chamber, Procedure).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system and method of Ajay in view of Sano to include the Lyophilization of Connelly in order to better detect contaminants during the Lyophilization process resulting in more accurate measurements as suggested by Connelly see section on Monitoring Other Gasses.

Allowable Subject Matter
Claims 18-24 are allowed.
Regarding claim 18, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein the monitoring unit includes a unit that ionizes gas that is to be analyzed, and the system further comprises a control unit that is configured to change an ionization voltage of the unit that ionizes in conjunction with switching between the first supply line and the second supply line.
Claims 9-11 are also objected to for their dependence on claim 8


wherein the measuring includes a first mode in which the first gas supplied by the automatic valve station via the first supply line is measured at a first ionization voltage; and a second mode in which the second gas supplied via the second supply line is measured at a second ionization voltage, which is lower than the first ionization voltage, for a longer time than in the first mode.

Claims 8-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein the monitoring unit includes a unit that ionizes gas that is to be analyzed, and the system further comprises a control unit that is configured to change an ionization voltage of the unit that ionizes in conjunction with switching between the first supply line and the second supply line.
Claims 9 is also objected to for its dependence on claim 8

Regarding claim 16, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein the measuring includes a first mode in which the first gas supplied by the automatic valve station via the first supply line is measured at a first ionization voltage; and a second mode in which the second gas supplied via the second supply line is measured at a second ionization voltage, which is lower than the first ionization voltage, for a longer time than in the first mode.


Jaffe (2008/0041172) teaches pressure measurement device 111 may measure the pressure in gas sampling circuit 102 without making contact with the gas sample. As mentioned above, this prevents contamination of pressure measurement device 111 and enables the use of a gas sampling circuit 102 that is completely closed from reusable components 104 of gas sampling apparatus 100.
Mikulec (2015/0226439) teaches when contamination is detected by the sensors 54, 56, 58, 60 or 62, that is determined to be above a respective threshold level, the microcontroller 14 or microprocessor 50 activates the filtration subassembly side opening latch 133 such that the filtration subassembly side openings 132 are closed, thereby preventing airflow through the filtration subassembly 24. Alternatively, the microcontroller 14 or microprocessor 50 may activate the ventilation hood side opening latch 133 such that the ventilation hood side opening 36 is open to allow for contaminated air 34 to pass therethrough.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867